
	
		II
		112th CONGRESS
		1st Session
		S. 514
		IN THE SENATE OF THE UNITED STATES
		
			March 8, 2011
			Mr. Wyden (for himself,
			 Mr. Lieberman, Ms. Collins, and Mr.
			 Akaka) introduced the following bill; which was read twice and
			 referred to the Committee on Homeland
			 Security and Governmental Affairs
		
		A BILL
		To amend chapter 21 of title 5, United
		  States Code, to provide that fathers of certain permanently disabled or
		  deceased veterans shall be included with mothers of such veterans as preference
		  eligibles for treatment in the civil service.
	
	
		1.Short titleThis Act may be cited as the
			 Gold Star Fathers Act of
			 2011.
		2.Preference eligible
			 treatment for fathers of certain permanently disabled or deceased
			 veteransSection 2108(3) of
			 title 5, United States Code, is amended by striking subparagraphs (F) and (G)
			 and inserting the following:
			
				(F)the parent of an individual who lost his or
				her life under honorable conditions while serving in the armed forces during a
				period named by paragraph (1)(A) of this section, if—
					(i)the spouse of that parent is totally and
				permanently disabled; or
					(ii)that parent, when preference is claimed, is
				unmarried or, if married, legally separated from his or her spouse;
					(G)the parent of a service-connected
				permanently and totally disabled veteran, if—
					(i)the spouse of that parent is totally and
				permanently disabled; or
					(ii)that parent, when preference is claimed, is
				unmarried or, if married, legally separated from his or her spouse;
				and
					.
		3.Effective
			 dateThe amendment made by
			 this Act shall take effect 90 days after the date of enactment of this
			 Act.
		
